EXHIBIT 99.1 PRESS RELEASE NEWS RELEASE August 21, 2009 OTC BB:DPDW Deep Down Announces Second Quarter Results HOUSTON, TX – August 21, 2009 – Deep Down, Inc. (OTCBB: DPDW) announced today unaudited results for the second quarter ended June 30, 2009. Revenues for the second quarter of 2009 were $6,200,595, compared to $7,920,196 for the second quarter of 2008, for a 22% decrease. The reduction in revenue over the same prior year period was a result of customers delaying future projects or slowing down many of their offshore and deepwater projects. Net loss for the second quarter ended June 30, 2009, was $1,761,094 as compared to a net loss of $4,865,373 for the same period of 2008. Gross profit decreased approximately $0.5 million to approximately $1.9 million for the three months ended June 30, 2009, a decrease of approximately 22% compared to the three months ended June 30, 2008. This decrease in gross profit was consistent with the decrease in total revenue.Accordingly, our gross margins remained constant at 30% of revenue for the second quarter of 2009. “Operations for the past six months have been negatively impacted by the worldwide recession, lower oil prices and delays in many of our major projects,” commented Eugene L. Butler, Chief Financial Officer.“We have also had a slow start on the production of our large floatation order. As a result of this downturn in the industry, our operations in the first half of 2009 were significantly lower than expected and had a negative EBITDA of approximately $1.8 million.The third quarter of 2009 started out sluggish, however, we are finally commencing the production cycle of our large floatation order, we have several ROVs that have started working again, and our offshore service jobs are increasing.Our backlog is currently over $20 million and is expected to continue to increase over the next several quarters.We have also commenced a cost containment program to lower overall costs; particularly, our general and administrative expenses.” About Deep Down, Inc. Deep Down, Inc. is an oilfield services company serving the worldwide offshore exploration and production industry. Deep Down’s proven services and technological solutions include distribution system installation support and engineering services, umbilical terminations, loose-tube steel flying leads, distributed and drill riser buoyancy, ROVs and tooling, marine vessel automation, control, and ballast systems. Deep Down supports subsea engineering, installation, commissioning, and maintenance projects through specialized, highly experienced service teams and engineered technological solutions. The company’s primary focus is on more complex deepwater and ultra-deepwater oil production distribution system support services and technologies, used between the platform and the wellhead. Deep Down provides these services through its four subsidiaries. More information about Deep Down is available at www.deepdowncorp.com, by contacting the company at (281) 517-5000, or ir@deepdowninc.com.
